Citation Nr: 0612662	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  04-16 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gulfport, 
Mississippi


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized medical treatment provided at the West Florida 
Hospital on July 17, 2001.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel









INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 decision of a Department of Veterans 
Affairs (VA) Medical Center (MC) in Gulfport, Mississippi.

A notice of disagreement was filed in January 2002, a 
statement of the case was issued in April 2002, and a 
substantive appeal was received in May 2002.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A review of the record indicates 
that the veteran has not yet received the required 
notification.  

In addition, the Board notes that the record on appeal 
currently consists of a duplicate CHR file only.  The 
veteran's claims folder was not provided.  On remand, the 
VAMC must associate the claims folder with the CHR file.  

Furthermore, the April 2002 statement of the case makes 
reference to several different pieces of evidence that have 
not been included in the veteran's claims file or a duplicate 
CHR file.  Specially, a "Reconsideration of claim conducted 
by Chief Medical Officer" on January 14, 2002 was 
referenced.  The evidence of record contains a copy of a 
January 14, 2002 Routing and Transmittal Slip; however, it is 
unclear whether this is the documentation referenced in the 
statement of the case.  In any event, the January 2002 
reconsideration is not of record.  The statement of the case 
also references "More information requested and presented 
for further clinical review" on January 29, 2002; however, 
it is unclear what documentation this is in reference to 
because the evidence of record does not contain any 
documentation dated on January 29, 2002.  It is indicated 
that on March 6, 2002, a reconsideration of the claim was 
conducted by the Chief Medical Officer; however, this 
reconsideration is not of record.  Thus, these documents and 
any other documents pertaining to the claim should be 
associated with the claims folder. 

Finally, upon review of the statement of the case, it appears 
that the pertinent laws and regulations were provided to the 
veteran as it relates to his claim; however, the statement of 
the case does not contain an analysis on the merits as to how 
the decision was reached.  Thus, a supplemental statement of 
the case with a merits analysis must be issued upon 
compliance with this remand.

Accordingly, the case is REMANDED for the following actions:

1.  The VAMC should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The VAMC should associate the claims 
folder with the CHR folder, and associate 
all documentation related to the 
veteran's claim, including documentation 
referenced in the April 2002 statement of 
the case, as discussed hereinabove.

3.  Then, after ensuring that the actions 
requested have been completed, the VAMC 
should, again, review the record 
considering all of the evidence.  If the 
determination of this claim remains 
unfavorable to the veteran, the VAMC must 
issue a Supplemental Statement of the 
Case and provide him a reasonable period 
of time in which to respond before this 
case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






